As filed with the Securities and Exchange Commission on May 15, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 LANTRONIX, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0362767 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15353 Barranca Parkway Irvine, California 92618 (Address, including zip code, of Registrant's principal executive offices) 2000 Stock Plan (Full title of the plan) Jerry D. Chase President and Chief Executive Officer Lantronix, Inc. 15353 Barranca Parkway Irvine, California 92618 (949) 453-3990 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: John T. Sheridan, Esq. Ronald Irick John Turner, Esq. Lantronix, Inc. Wilson Sonsini Goodrich & Rosati, PC 15353 Barranca Parkway 650 Page Mill Road Irvine, California 92618 Palo Alto, California 94304 (949) 453-3990 (650) 493-9300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value, reserved for future issuance under the 2000 Stock Plan 4,000,000 $0.48 $1,900,000.00 $106.02 Total Registration Fee $106.02 (1) Pursuant to Rule 416(a) of the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional shares of the Registrant's common stock that become issuable under the 2000 Stock Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction affected without the receipt of consideration that increases the number of the Registrant's outstanding shares of common stock. (2) The proposed maximum offering price per share was determined pursuant to Rule457(c) and Rule 457(h) of the Securities Act of 1933, solely for purposes of calculating the registration fee, to be equal to $0.48 per share, the average of the high and low price of the Registrant's common stock, as reported on The NASDAQ Capital Market on April 24, 2009. REGISTRATION STATEMENT ON FORM S-8 PART II INFORMATION REQUIRED IN REGISTRATION STATEMENT Explanatory Note INFORMATION REQUIRED PURSUANT TO GENERAL INSTRUCTION E TO FORMS-8 General Instruction E Information This Registration Statement on FormS-8 is being filed by Lantronix, Inc. (the “Registrant”) in order to register an additional 4,000,000 of its shares of common stock, par value $0.0001 per share (“Common Shares”), as a result of certain automatic annual increases in the number of authorized shares for issuance under the Registrant’s 2000 Stock Plan, and consists of only those items required by General Instruction E to FormS-8. The contents of the Registrant’s Registration Statements on FormS-8 previously filed with the Securities and Exchange Commission (the “Commission”) on
